Per Curiam.
Upon examining the record in this case, it appears, that both the original defendants were parties to the- appeal. It is true, that one Only was active in entering the appeal.; but the other never disavowed it. On the contrary, he appeared and. pleaded, after the plaintiff had filed a-statement against both. By this statement,-the plaintiff concluded himself. He could not afterwards denv, that both defendants were in the Court of Common Pleas. He had no right therefore, to issue an execution on the report of the arbitrators. It is the opinion of the Court, that the execution was erroneous, and should be quashed.
Execution quashed.